Citation Nr: 1550003	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  04-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability due to compensated work therapy (CWT).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

This matter was most recently before the Board in February 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, this matter was remanded to obtain a VA opinion addressing whether the Veteran's current left shoulder disability is at least as likely as not the result of an injury while participating in a CWT program from December 20, 1999 to November 3, 2000.  The Veteran was scheduled for a new examination in April 2015 to obtain the requested opinion.

Unfortunately, the April 2015 opinion is inadequate to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  The April 2015 examiner stated she reviewed the Veteran's claims file and found no records pertaining to an injury during the CWT program.  However, the Veteran's treatment records clearly show he had to leave the CWT program in November 2000 after developing left shoulder pain.  The Veteran was treated for left shoulder pain for several months following his release from the CWT program.  In November 2001, the Veteran's treating physician at the Philadelphia VA Medical Center provided an opinion that attributed the left shoulder pain to a rotator cuff tear and tendinopathy related to lifting heavy objects while participating in the CWT program.  He provided a detailed addendum to this opinion in December 2005.  Thus, there is evidence of an injury in the CWT program that must be addressed in a VA opinion.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the April 2015 examiner relied on the Veteran's opinion that his left shoulder pain is the result of a cervical spine disability as the primary basis for her negative opinion regarding service connection for a left shoulder disability, even though her examination report documented left shoulder degenerative changes, as well as supraspinatus tendinopathy.  While the Veteran is competent to report left shoulder pain, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As the April 2015 examination and corresponding opinion are inadequate to make an informed decision regarding the Veteran's claim, there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, preferably with an orthopedic specialist, to determine whether the degenerative changes of the Veteran's left shoulder, or any other current left shoulder, to include tendinopathy and subdeltoid bursa bursitis, are at least as likely as not the result of an apparent left rotator cuff tear and tendinopathy incurred during the Veteran's participation in a CWT program from December 20, 1999 to November 3, 2000.

The examiner must review the claims file and address the Veteran's full medical history, including, but not limited, to an October 2000 VA treatment record that indicates left shoulder x-rays were negative, treatment records from October 2000 to the present regarding left shoulder pain, and current findings of left shoulder degenerative changes, as well as the opinion September 2009 VA examiner who indicated the current left shoulder disability is more likely the result of a pre-service left shoulder injury.

The examiner must provide reasons for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

